 1                                             THE HONORABLE RICARDO S. MARTINEZ

 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10
     SENIOR HOUSING ASSISTANCE                   No. 2:17-cv-01115-RSM
11   GROUP,
                                                 REVISED PRETRIAL ORDER
12                      Plaintiff,
13         v.
14   AMTAX HOLDINGS 260, LLC, et al.,
15                      Defendants.
16
17
     AMTAX HOLDINGS 260, LLC, et al.,
18
                        Counter-Plaintiffs,
19
           v.
20
     SENIOR HOUSING ASSISTANCE
21   GROUP, et al.,
22                       Counter-Defendants.
23
24
25
26
27
28

     Revised Pretrial Order (2:17-cv-01115-RSM) - 1       HILLIS CLARK MARTIN & PETERSON P.S.
                                                          999 Third Avenue, Suite 4600
                                                          Seattle, Washington 98104
                                                          Tel: (206) 623-1745 Fax: (206) 623-7789
 1                                           I.       JURISDICTION
 2           This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. The matter
 3
     in controversy exceeds the sum of $75,000, exclusive of interest, attorneys’ fees, and costs,
 4
     and is between citizens of different States. This action seeks declaratory relief pursuant to
 5
 6   Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202, which grant
 7   this Court authority to declare the rights and other legal relations surrounding questions of
 8
     actual controversy that exist between plaintiffs and defendants.
 9
                                      II.      CLAIMS AND DEFENSES1
10
11           Plaintiff:

12           At trial, Plaintiff Senior Housing Assistance Group (“SHAG”) seeks a declaratory
13
     judgment declaring as follows (unless otherwise defined, all capitalized terms have the
14
     meaning given them in the Complaint):
15
16           A.       SHAG’s Special ROFRs for Meridian Court, Auburn Court, Boardwalk, and

17   WoodRose were triggered; and
18
             B.       SHAG has properly and effectively exercised its Special ROFRs for Meridian
19
     Court, Auburn Court, Boardwalk, and WoodRose.
20
21
22
23
24
25
26
     1
       The remaining parties have defined these claims and defenses to conform to the Court’s Order re: Motions for
27   Summary Judgment, Dkt. 142, as clarified by the Court’s Order Denying Defendants’ Motion for
     Reconsideration, Dkt. 148. All parties reserve all rights with respect to the claims and defenses addressed in
28   those orders.

      Revised Pretrial Order (2:17-cv-01115-RSM) - 2                        HILLIS CLARK MARTIN & PETERSON P.S.
                                                                            999 Third Avenue, Suite 4600
                                                                            Seattle, Washington 98104
                                                                            Tel: (206) 623-1745 Fax: (206) 623-7789
 1             Defendants / Counter-Plaintiffs / Third-Party Plaintiffs:
 2             At trial, Defendants/Counter-Plaintiffs/Third Party Plaintiffs (the “Investor Limited
 3
     Partners”)2 will ask the Court to find that SHAG is not entitled to the judicial declaration it
 4
     seeks because its contractual rights of first refusal for Meridian Court, Auburn Court,
 5
 6   Boardwalk, and WoodRose cannot be exercised due to SHAG’s inability to establish the
 7   existence of bona fide and enforceable third-party offers to purchase the Projects that the
 8
     Project Partnerships intended to accept. The Investor Limited Partners also intend to establish
 9
     the following affirmative defense set forth in their Answer to Complaint and Counterclaims,
10
11   Dkt. 26:

12            that SHAG’s claim is barred by the doctrine of unclean hands as a result of:
13
               o SHAG’s efforts to hide the Global Indemnity Agreement from the Investor
14
                  Limited Partners in connection with the attempted exercise of its rights of first
15
16                refusal for Meridian Court, Auburn Court, Boardwalk, and WoodRose;3

17             o SHAG’s efforts to solicit sham offers and “straw buyers” in order to self-trigger its
18
                  rights of first refusal for Meridian Court, Auburn Court, Boardwalk, and
19
                  WoodRose;
20
21             o SHAG’s concealment and mischaracterization of its intentions regarding the

22                disposition of the Projects in order to encourage third-party interest in possible
23
                  sales that SHAG had no intention of consummating.
24
25
26   2
       The Investor Limited Partners are AMTAX Holdings 260, LLC, Protech Holdings W, LLC, AMTAX Holdings
     259, LLC, AMTAX Holdings 261, LLC, AMTAX Holdings 258, LLC, AMTAX Holdings 257, LLC, AMTAX
27   Holdings 164, LLC, Protech 2002-A, LLC, AMTAX Holdings 109, LLC, and Protech 2001-B, LLC.
     3
       As SHAG will argue in its trial brief, SHAG contends that the Court’s Order re: Motions for Summary
28   Judgment, Dkt. 142, precludes this argument with respect to the Global Indemnity Agreement.

         Revised Pretrial Order (2:17-cv-01115-RSM) - 3              HILLIS CLARK MARTIN & PETERSON P.S.
                                                                     999 Third Avenue, Suite 4600
                                                                     Seattle, Washington 98104
                                                                     Tel: (206) 623-1745 Fax: (206) 623-7789
 1           On their remaining counterclaim, the Investor Limited Partners seek a declaratory
 2   judgment declaring that SHAG’s ROFR for Meridian Court, Auburn Court, Boardwalk, and
 3
     WoodRose under Section 7.4.L of the Partnership Agreements have not been triggered.
 4
                                     III.    ADMITTED FACTS
 5
 6           The following facts are admitted by the Parties:
 7           The Meridian Court Project
 8
             1.     The Meridian Court Apartments Project (“Meridian Court”) is a 200-unit
 9
     affordable retirement community located in Federal Way, Washington, serving exclusively
10
11   low- and moderate-income elderly and disabled persons with household incomes at or below

12   60% of the area median gross income.
13
             2.     The owner of Meridian Court is the Meridian Court Apartments Limited
14
     Partnership, a Washington limited partnership.
15
16           3.     Steel Lake Enterprises, LLC (“Steel Lake”) is the General Partner of the

17   Meridian Court Apartments Limited Partnership.
18
             4.     AMTAX Holdings 260, LLC is the Investor Limited Partner of the Meridian
19
     Court Apartments Limited Partnership.
20
21           5.     Protech Holdings W, LLC (“Protech Holdings W”) is the Special Limited

22   Partner of the Meridian Court Apartments Limited Partnership.
23           6.     A true and correct copy of the Meridian Court Apartments Limited Partnership
24
     Second Amended and Restated Agreement of Limited Partnership Dated as of November 12,
25
     2002 has been marked as Trial Exhibit 3.
26
27           7.     The 15-year compliance period for Meridian Court expired on December 31,
28   2012.

      Revised Pretrial Order (2:17-cv-01115-RSM) - 4             HILLIS CLARK MARTIN & PETERSON P.S.
                                                                 999 Third Avenue, Suite 4600
                                                                 Seattle, Washington 98104
                                                                 Tel: (206) 623-1745 Fax: (206) 623-7789
 1           The Auburn Court Project
 2           8.     The Auburn Court Apartments Project (“Auburn Court”) is a 296-unit
 3
     affordable retirement community located in the City of Auburn, Washington, serving
 4
     exclusively low- and moderate-income elderly and disabled persons with household incomes
 5
 6   at or below 60% of the King County area median gross income.
 7           9.     The owner of Auburn Court is Auburn North Associates Limited Partnership, a
 8
     Washington limited partnership.
 9
             10.    SHAG is the General Partner of the Auburn North Associates Limited
10
11   Partnership.

12           11.    AMTAX Holdings 259, LLC is the Investor Limited Partner of the Auburn
13
     North Associates Limited Partnership.
14
             12.    Protech Holdings W is the Special Limited Partner of the Auburn North
15
16   Associates Limited Partnership.

17           13.    A true and correct copy of the Auburn North Associates Limited Partnership
18
     Third Amended and Restated Agreement of Limited Partnership Dated as of November 12,
19
     2002 has been marked as Trial Exhibit 1.
20
21           14.    The 15-year compliance period for Auburn Court expired on December 31,

22   2013.
23           The Boardwalk Project
24
             15.    The Boardwalk Apartments Project (“Boardwalk”) is a 284-unit affordable
25
     retirement community located in the City of Olympia, Washington, serving exclusively low-
26
27   and moderate-income elderly and disabled persons with household incomes at or below 60%
28   of the Thurston County area median gross income.

      Revised Pretrial Order (2:17-cv-01115-RSM) - 5           HILLIS CLARK MARTIN & PETERSON P.S.
                                                               999 Third Avenue, Suite 4600
                                                               Seattle, Washington 98104
                                                               Tel: (206) 623-1745 Fax: (206) 623-7789
 1          16.     The owner of Boardwalk is Capitol Way Associates Limited Partnership, a
 2   Washington limited partnership.
 3
            17.     Senior Housing Assistance Corporation (“SHAC”) is the General Partner of
 4
     the Capitol Way Associates Limited Partnership.
 5
 6          18.     AMTAX Holdings 261, LLC is the Investor Limited Partner of the Capitol
 7   Way Associates Limited Partnership.
 8
            19.     Protech Holdings W is the Special Limited Partner of the Capitol Way
 9
     Associates Limited Partnership.
10
11          20.     A true and correct copy of the Capitol Way Associates Limited Partnership

12   Third Amended and Restated Agreement of Limited Partnership Dated as of November 12,
13
     2002 has been marked as Trial Exhibit 2.
14
            21.     The 15-year compliance period for Boardwalk expired on December 31, 2014.
15
16          The WoodRose Project

17          22.     WoodRose is a 197-unit affordable retirement community located in the City
18
     of Bellingham, Washington, serving exclusively low-income elderly persons with household
19
     incomes at or below 60% of the Whatcom County area median gross income.
20
21          23.     The owner of WoodRose is Racine Street Associates Limited Partnership, a

22   Washington limited partnership.
23          24.     SHAC is the General Partner of the Racine Street Associates Limited
24
     Partnership.
25
            25.     AMTAX Holdings 258, LLC is the Investor Limited Partner of the Racine
26
27   Street Associates Limited Partnership.
28

      Revised Pretrial Order (2:17-cv-01115-RSM) - 6            HILLIS CLARK MARTIN & PETERSON P.S.
                                                                999 Third Avenue, Suite 4600
                                                                Seattle, Washington 98104
                                                                Tel: (206) 623-1745 Fax: (206) 623-7789
 1          26.     Protech Holdings W is the Special Limited Partner of the Racine Street
 2   Associates Limited Partnership.
 3
            27.     A true and correct copy of the Racine Street Associates Limited Partnership
 4
     Second Amended and Restated Agreement of Limited Partnership Dated as of November 12,
 5
 6   2002 has been marked as Trial Exhibit 4.
 7          28.     The 15-year compliance period for WoodRose expired on December 31, 2015.
 8
            Other Facts
 9
            29.     All facts set forth in the Stipulation at Dkt. 77.
10
11                                        IV.    ISSUES OF LAW

12          The remaining issues of law are set forth in the Court’s Order re: Motions for
13
     Summary Judgment, Dkt. 142, and the Court’s Order Denying Defendants’ Motion for
14
     Reconsideration, Dkt. 148.
15
16                                   V.         EXPERT WITNESSES

17          None.

18                                   VI.        OTHER WITNESSES
19          The Parties’ witness lists are included below. By identifying these witnesses, the
20
     Parties are neither conceding the admissibility of their testimony nor waiving their rights to
21
     seek to exclude or limit the testimony of any witness.
22
23          An asterisk (*) denotes a witness for whom one or more parties may designate

24   deposition testimony. No deposition designations will be made for a witness who will be
25
     called by any party to present live testimony.
26
27
28

      Revised Pretrial Order (2:17-cv-01115-RSM) - 7                HILLIS CLARK MARTIN & PETERSON P.S.
                                                                    999 Third Avenue, Suite 4600
                                                                    Seattle, Washington 98104
                                                                    Tel: (206) 623-1745 Fax: (206) 623-7789
 1   SHAG
 2          The following witnesses will be called by SHAG to testify at trial:
 3
     Name                 Address                          Subject Matter
 4   Jay Woolford         c/o Jake Ewart                   Mr. Woolford is expected to testify
 5                        Hillis Clark Martin & Peterson   about the existence and exercise of
                          999 Third Avenue, Suite 4600     SHAG’s Special ROFRs and third-
 6                        Seattle, WA 98101                party offers to purchase the LIHTC
                          (206) 623-1745                   projects at issue and related
 7                                                         communications, decisions, and
 8                                                         interactions. In addition, and only to the
                                                           extent these topics relate to the issues
 9                                                         remaining for trial, Mr. Woolford is
                                                           expected to testify about the LIHTC
10
                                                           program; SHAG’s organizational
11                                                         background, affiliates, and mission; the
                                                           roles of SHAG, SHAC, and the SHAG
12                                                         Community Life Foundation in LIHTC
13                                                         projects, including the LIHTC projects
                                                           at issue; the operation and decision-
14                                                         making of the LIHTC projects and
                                                           partnerships at issue; other contracts
15                                                         relevant to SHAG’s remaining claims;
16                                                         and other matters relevant to SHAG’s
                                                           remaining claims.
17
18
19
20
21
22
23
24
25
26
27
28

     Revised Pretrial Order (2:17-cv-01115-RSM) - 8              HILLIS CLARK MARTIN & PETERSON P.S.
                                                                 999 Third Avenue, Suite 4600
                                                                 Seattle, Washington 98104
                                                                 Tel: (206) 623-1745 Fax: (206) 623-7789
 1    Name                 Address                          Subject Matter
      Bryan Park           c/o Dennis H. Walters            Mr. Park is expected to testify about the
 2
                           Karr Tuttle Campbell             existence and exercise of SHAG’s
 3                         701 Fifth Avenue, Suite 3300     Special ROFRs and third-party offers to
                           Seattle, WA 98104                purchase the LIHTC projects at issue
 4                         (206) 223-1313                   and related communications, decisions,
 5                                                          and interactions. In addition, and only
                                                            to the extent these topics relate to the
 6                                                          issues remaining for trial, Mr. Park is
                                                            expected to testify about the LIHTC
 7                                                          program; the drafting, negotiation, and
 8                                                          execution of the limited partnership
                                                            agreements at issue and other
 9                                                          agreements relevant to SHAG’s claims;
                                                            the history of the project partnerships
10
                                                            and entities at issue; general corporate
11                                                          and financial matters relating to the
                                                            limited partnerships and LIHTC
12                                                          projects at issue and SHAG’s claims;
13                                                          tax information relating to the limited
                                                            partnerships and LIHTC projects at
14                                                          issue; the operation of the limited
                                                            partnerships and LIHTC projects at
15                                                          issue; relationships between SHAG,
16                                                          SHAC, Defendants, third-party
                                                            defendants, and other entities; other
17                                                          matters relevant to SHAG’s remaining
18                                                          claims.

19            The following are possible witnesses only that may be called by SHAG to testify at

20   trial:

21    Name              Address                             Subject Matter
      Stephen H. Smith* c/o Richard Mount                   Mr. Smith may testify about offers
22
                        Witherspoon Kelley                  made by SSRE Development, LLC to
23                      422 W. Riverside Avenue             purchase LIHTC projects at issue in
                        Suite 1100                          this action, and his relationships with
24                      Spokane, WA 99201-0300              persons or entities involved in this
25                      (509) 624-5265                      action.

26
27
28

      Revised Pretrial Order (2:17-cv-01115-RSM) - 9              HILLIS CLARK MARTIN & PETERSON P.S.
                                                                  999 Third Avenue, Suite 4600
                                                                  Seattle, Washington 98104
                                                                  Tel: (206) 623-1745 Fax: (206) 623-7789
 1   Name                Address                       Subject Matter
     Representative      c/o Sanjeet Ganjam            A representative from Reliant Group
 2
     from Reliant        Shartsis Friese LLP           Management, LLC would be called
 3   Group               One Maritime Plaza            only as a rebuttal witness as
     Management, LLC     Eighteenth Floor              contemplated by the stipulation at
 4                       San Francisco, CA 94111       Dkt. 77. The representative would be
 5                       (415) 773-7275                expected to testify about Reliant’s
                                                       interest in and efforts to purchase
 6                                                     LIHTC properties at issue in this
                                                       action.
 7   Representative      c/o Chuck Rullman             A representative from Redwood
 8   from Redwood        Corr Downs PLLC               Housing Partners, LLC would be called
     Housing Partners,   100 W. Harrison St.           only as a rebuttal witness as
 9   LLC                 Ste. N440                     contemplated by the stipulation at
10                       Seattle, WA 98119             Dkt. 77. The representative would be
                         (206) 962-5040                expected to testify about RHP’s interest
11                                                     in and efforts to purchase LIHTC
                                                       properties at issue in this action.
12   Records Custodian                                 A records custodian may be called if
13   for Defendants                                    necessary to authenticate documents.
     Records Custodian                                 A records custodian may be called if
14   for Third-Party                                   necessary to authenticate documents.
     Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Revised Pretrial Order (2:17-cv-01115-RSM) - 10        HILLIS CLARK MARTIN & PETERSON P.S.
                                                            999 Third Avenue, Suite 4600
                                                            Seattle, Washington 98104
                                                            Tel: (206) 623-1745 Fax: (206) 623-7789
 1   Investor Limited Partners
 2            The following witnesses will be called by the Investor Limited Partners to testify at
 3
     trial:
 4
 5    Name                           Address                        Subject Matter
      Ryan Trane                     c/o Christopher Caldwell       Mr. Trane is expected to testify about
 6                                   Boies Schiller Flexner LLP     the low-income housing tax credit
                                     725 South Figueroa Street      (“LIHTC”) program; the Investor
 7
                                     31st Floor                     Limited Partners’ organizational
 8                                   Los Angeles, CA 90017          structure and role in the LIHTC
                                     (213) 629-9040                 industry; the limited partnerships at
 9                                                                  issue in this litigation (the “Project
                                                                    Partnerships”); SHAG’s efforts to self-
10
                                                                    trigger and unilaterally exercise its
11                                                                  rights of first refusal under Section
                                                                    7.4.L of the partnership agreements for
12                                                                  Meridian Court, Auburn Court,
13                                                                  Boardwalk, and WoodRose; SHAG’s
                                                                    efforts to hide the existence of the
14                                                                  Global Indemnity Agreement from the
                                                                    Investor Limited Partners; and other
15                                                                  matters relevant to SHAG’s claim and
16                                                                  the Investor Limited Partners’ unclean
                                                                    hands affirmative defense and
17                                                                  remaining counterclaim.
18
              The following are possible witnesses only who may be called by the Investor Limited
19
     Partners to testify at trial:
20
21    Name                           Address                        Subject Matter
      Bryan Park                     c/o Dennis H. Walters          Mr. Park may be called to testify about
22                                   Karr Tuttle Campbell           SHAG’s efforts to self-trigger and
                                     701 Fifth Avenue, Suite 3300   unilaterally exercise its rights of first
23
                                     Seattle, WA 98104              refusal under Section 7.4.L of the
24                                   (206) 223-1313                 Partnership Agreements for Meridian
                                                                    Court, Auburn Court, Boardwalk, and
25                                                                  WoodRose; SHAG’s efforts to hide the
26                                                                  existence of the Global Indemnity
                                                                    Agreement; ; SHAG’s efforts to solicit
27                                                                  sham offers and “straw buyers” in
                                                                    order to self-trigger its rights of first
28

      Revised Pretrial Order (2:17-cv-01115-RSM) - 11                HILLIS CLARK MARTIN & PETERSON P.S.
                                                                     999 Third Avenue, Suite 4600
                                                                     Seattle, Washington 98104
                                                                     Tel: (206) 623-1745 Fax: (206) 623-7789
 1   Name                  Address                          Subject Matter
                                                            refusal; SHAG’s concealment and
 2
                                                            mischaracterization of its intentions
 3                                                          regarding the disposition of the Projects
                                                            in order to encourage third-party
 4                                                          interest in possible sales that SHAG had
 5                                                          no intention of consummating; SHAG’s
                                                            false statements to third parties that the
 6                                                          Investor Limited Partners were
                                                            frustrating SHAG’s ability to sell the
 7                                                          Projects; and other matters relevant to
 8                                                          SHAG’s claim and the Investor Limited
                                                            Partners’ unclean hands affirmative
 9                                                          defense and remaining counterclaim.
10   John “Jay” Woolford   c/o Jake Ewart                   Mr. Woolford may be called to testify
                           Hillis Clark Martin & Peterson   about SHAG’s efforts to self-trigger
11                         999 Third Avenue, Suite 4600     and unilaterally exercise its right of first
                           Seattle, WA 98101                refusal under Section 7.4.L of the
12                         (206) 623-1745                   Partnership Agreements for Meridian
13                                                          Court, Auburn Court, Boardwalk, and
                                                            WoodRose; SHAG’s efforts to hide the
14                                                          existence of the Global Indemnity
                                                            Agreement; SHAG’s efforts to solicit
15
                                                            sham offers and “straw buyers” in
16                                                          order to self-trigger its rights of first
                                                            refusal; SHAG’s concealment and
17                                                          mischaracterization of its intentions
18                                                          regarding the disposition of the Projects
                                                            in order to encourage third-party
19                                                          interest in possible sales that SHAG had
                                                            no intention of consummating; SHAG’s
20                                                          false statements to third parties that the
21                                                          Investor Limited Partners were
                                                            frustrating SHAG’s ability to sell the
22                                                          Projects; and other matters relevant to
                                                            SHAG’s claim and the Investor Limited
23
                                                            Partners’ affirmative defense and
24                                                          remaining counterclaim.
     Stephen Smith*        c/o Richard Mount                Mr. Smith may be called to testify
25                         Witherspoon Kelley               regarding his relationship with Bryan
26                         422 W. Riverside Avenue          Park and SHAG; SHAG’s efforts to
                           Suite 1100                       solicit sham offers and “straw buyers”
27                         Spokane, WA 99201-0300           in order to self-trigger and unilaterally
                           (509) 624-5265                   exercise its ROFR under Section 7.4.L
28

     Revised Pretrial Order (2:17-cv-01115-RSM) - 12         HILLIS CLARK MARTIN & PETERSON P.S.
                                                             999 Third Avenue, Suite 4600
                                                             Seattle, Washington 98104
                                                             Tel: (206) 623-1745 Fax: (206) 623-7789
 1   Name                  Address                          Subject Matter
                                                            of the Partnership Agreements for
 2
                                                            Meridian Court and Auburn Court; and
 3                                                          other matters relevant to SHAG’s claim
                                                            and the Investor Limited Partners’
 4                                                          affirmative defense and remaining
 5                                                          counterclaim.
     Representative from   c/o Sanjeet Ganjam               A representative from Reliant Group
 6   Reliant Group         Shartsis Friese LLP              Management, LLC would be called
     Management, LLC       One Maritime Plaza               only as a rebuttal witness as
 7                         Eighteenth Floor                 contemplated by the stipulation at
 8                         San Francisco, CA 94111          Dkt. 77. The representative would be
                           (415) 773-7275                   expected to testify about SHAG’s
 9                                                          efforts to self-trigger and unilaterally
10                                                          exercise its ROFR under Section 7.4.L
                                                            of the Partnership Agreements for the
11                                                          Project Partnerships that own the
                                                            Boardwalk Apartments, the WoodRose
12                                                          Apartments, the Meridian Court
13                                                          Apartments, and the Auburn Court
                                                            Apartments.
14   Representative from   c/o Chuck Rullman                A representative from Redwood
     Redwood Housing       Corr Downs PLLC                  Housing Partners, LLC would be called
15
     Partners, LLC         100 W. Harrison Street           only as a rebuttal witness as
16                         Suite N440                       contemplated by the stipulation at
                           Seattle, WA 98119                Dkt. 77. The representative would be
17                         (206) 962-5040                   expected to testify about SHAG’s
18                                                          efforts to self-trigger and unilaterally
                                                            exercise its ROFR under Section 7.4.L
19                                                          of the Partnership Agreements for the
                                                            Project Partnership that owns the
20                                                          Auburn Court Apartments.
21   Records Custodian     c/o Christopher Caldwell         A record custodian may be called if
     for the Limited       Boies Schiller Flexner LLP       necessary to authenticate documents.
22   Partners              725 South Figueroa Street
23                         31st Floor
                           Los Angeles, CA 90017
24                         (213) 629-9040
25   Records Custodian     c/o Jake Ewart                   A record custodian may be called if
     for SHAG              Hillis Clark Martin & Peterson   necessary to authenticate documents.
26                         999 Third Avenue, Suite 4600
27                         Seattle, WA 98101
                           (206)623-1745
28

     Revised Pretrial Order (2:17-cv-01115-RSM) - 13         HILLIS CLARK MARTIN & PETERSON P.S.
                                                             999 Third Avenue, Suite 4600
                                                             Seattle, Washington 98104
                                                             Tel: (206) 623-1745 Fax: (206) 623-7789
 1    Name                      Address                              Subject Matter
      Records Custodian         c/o Dennis H. Walters                A record custodian may be called if
 2
      for Third Party           Karr Tuttle Campbell                 necessary to authenticate documents.
 3    Defendants                701 Fifth Avenue, Suite 3300
                                Seattle, WA 98104
 4                              (206) 223-1313
 5
 6                                           VII.    EXHIBITS

 7           The Parties have reduced the trial exhibit list they filed on February 20, 2019
 8   (Dkt. 143-1) by hundreds of exhibits, and are continuing to meet and confer in an effort to
 9
     further reduce the number of trial exhibits and resolve remaining objections. The Parties will
10
     file an exhibit list on February 27, 2019, when the hard copies of the exhibits will be lodged
11
12   with the Court.

13                                  VIII. ACTION BY THE COURT
14
             (a)     This case is scheduled for trial without a jury on March 4, 2019 at 9:00 a.m.
15
             (b)     Trial briefs, proposed findings of fact and conclusions of law, deposition
16
17   designations (if any), a revised trial exhibit list, and hard copies of trial exhibits shall be

18   submitted to the Court on or before February 27, 2019.
19
             This order has been approved by the Parties as evidenced by the signatures of their
20
     counsel. This order shall control the subsequent course of the action unless modified by a
21
22   subsequent order. This order shall not be amended except by order of the Court pursuant to

23   an agreement of the Parties or to prevent manifest injustice.
24
             DATED this 5 day of March 2019.
25
26
27                                                   A
                                                     RICARDO S. MARTINEZ
28                                                   CHIEF UNITED STATES DISTRICT JUDGE

      Revised Pretrial Order (2:17-cv-01115-RSM) - 14                 HILLIS CLARK MARTIN & PETERSON P.S.
                                                                      999 Third Avenue, Suite 4600
                                                                      Seattle, Washington 98104
                                                                      Tel: (206) 623-1745 Fax: (206) 623-7789
 1   FORM APPROVED:
 2   HILLIS CLARK MARTIN & PETERSON P.S.
 3   By   s/Jake Ewart
          Laurie Lootens Chyz, WSBA #14297
 4        Jake Ewart, WSBA #38655
          Jessica C. Kerr, WSBA #49866
 5        999 Third Avenue, Suite 4600
          Seattle, WA 98104
 6        Tel: (206) 623-1745; Fax: (206) 623-7789
          E-mail: laurie.chyz@hcmp.com
 7        jake.ewart@hcmp.com
          jessica.kerr@hcmp.com
 8   Attorneys for Senior Housing Assistance Group and
     Senior Housing Assistance Corporation
 9
10
     PERKINS COIE LLP
11
12   By: s/Steven D. Merriman
         David J. Burman, WSBA #10611
13       Steven D. Merriman, WSBA #44035
         Mallory Gitt Webster, WSBA #50025
14       1201 Third Avenue, Suite 4900
15       Seattle, WA 98101-3099
         Telephone: (206) 359-8000
16       Facsimile: (206) 359-9000
         Email: DBurman@perkinscoie.com
17                SMerriman@perkinscoie.com
                  MWebster@perkinscoie.com
18
19   BOIES SCHILLER FLEXNER LLP
20        Christopher Caldwell, admitted pro hac vice
          Eric Pettit, admitted pro hac vice
21        725 S Figueroa Street, 31st Floor
          Los Angeles, CA 90017
22        Telephone: (213) 629-9040
          Facsimile: (213) 629-9022
23        Email: ccaldwell@bsfllp.com
                   epettit@bsfllp.com
24
     Attorneys for AMTAX/Protech AMTAX Holdings 260, LLC,
25   Protech Holdings W, LLC, AMTAX Holdings 259, LLC,
     AMTAX Holdings 261, LLC, AMTAX Holdings 258, LLC,
26   AMTAX Holdings 257, LLC, AMTAX Holdings 164, LLC,
     Protech 2002-A, LLC, AMTAX Holdings 109, LLC, and
27   Protech 2001-B, LLC
28

      Revised Pretrial Order (2:17-cv-01115-RSM) - 15    HILLIS CLARK MARTIN & PETERSON P.S.
                                                         999 Third Avenue, Suite 4600
                                                         Seattle, Washington 98104
                                                         Tel: (206) 623-1745 Fax: (206) 623-7789
